Citation Nr: 0800963	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-12 510	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

Entitlement to an effective date earlier than July 26, 2001, 
for the grant of service connection for diabetes mellitus.

Entitlement to an effective date earlier than July 26, 2001, 
for the grant of service connection for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to March 
1981, when he was discharged on account of physical 
disability.

In various pieces of correspondence dated over the past 
several years, the veteran has raised the issue of whether 
his military disability severance pay was properly recouped 
by the VA, when his VA compensation benefits were initially 
granted.  Most recently, in an August 2007 statement, he 
asserted that although he was granted service connection for 
headaches following his discharge from service, he never 
received any compensation, even long after his severance pay 
should have been recouped.  No action has been taken by the 
RO with regard to this issue.  It is therefore referred to 
the RO for appropriate action upon return of the claims file.


FINDINGS OF FACT

1.  Service connection for reactive hypoglycemia was denied 
in a March 1982 decision;  the veteran did not appeal this 
denial.

2.  The veteran's claims file contains no assertion from the 
veteran prior to July 26, 2001, which could be construed as 
an informal claim for entitlement to service connection for 
diabetes.


CONCLUSIONS OF LAW

1.  The March 1982 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2007).  

2.  July 26, 2001, is the earliest possible effective date 
which may be assigned to the awards of service connection for 
diabetes and diabetic retinopathy.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he was discharged from service on 
account of early diabetes symptoms, including unexplained 
blacking-out, that he filed a claim for service connection 
for diabetes mellitus shortly after his discharge from 
service, and that the claim was granted at that time, but no 
compensation was paid because he had received severance pay 
from the military, which was recouped through the garnishment 
of his VA compensation benefits.  He requests that the 
current effective date assigned to the grant of service 
connection for diabetes and diabetic retinopathy be made 
retroactive to the date of his discharge from service, to 
reflect the actual status of his claim.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements with regard 
to his claim for entitlement to service connection for 
diabetes in a January 2003 letter.  

The veteran was informed of the rationale for the assignment 
of the current disability rating and effective date in the 
July 2003 rating decision which granted service connection 
for diabetes and diabetic retinopathy.  He was informed of 
the law and regulations governing the assignment of effective 
dates in the March 2005 Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although this information was not provided prior to the July 
2003 decision, the Board finds that the veteran has 
nevertheless had adequate opportunity to respond to the 
information provided, and has, in fact, perfected a timely 
and relevant appeal to that portion of the July 2003 decision 
which assigned an effective date to the grant of service 
connection benefits.  Furthermore, he has demonstrated actual 
understanding of the laws and regulations governing his 
appeal in his written contentions.  Thus, no prejudice has 
accrued to the veteran or his appeal by the faulty timing of 
the initial notice.

The record on appeal contains service medical records, 
private medical statements, and VA medical treatment reports.  
The veteran has submitted written contentions in support of 
his claim.  No outstanding records have been identified.  In 
this regard, we note that at one point in the evidentiary 
development leading up to the grant of VA benefits, it 
appeared that the veteran's early VA file had not been 
located and that the process of rebuilding the file was 
initiated.  However, review of the claims file shows that it 
is now complete-the veteran's original service records, his 
early claims, and early correspondence with the VA including 
many documents pertaining to the educational benefits he 
sought upon discharge from service are of record, indicating 
that the early documents have been associated with the 
current evidence.  Thus, the Board considers that the VA's 
duty to assist requirements have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The current effective date of July 26, 2001, was assigned 
because that date is when the veteran's successful claim for 
entitlement to service connection for diabetes was received 
by VA.  In general, the effective date of a grant of service 
connection is based upon a variety of factors, including the 
date of claim, the date entitlement is shown, and the 
finality of prior decisions.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) [emphasis added].

In this case, the veteran's service medical records show that 
he was discharged on account of disability including 
"reactive hypoglycemia."  He filed a VA application in 
March 1981, the month he was discharged from service, 
claiming service connection for reactive hypoglycemia.  
Contemporaneous medical records reflect that he had mild 
glucose intolerance.  The report of a VA hospitalization in 
June 1981 reflects that he underwent two glucose tolerance 
tests, both of which were interpreted by the endocrinologists 
as showing no evidence of reactive hypoglycemia, although 
they showed mild glucose intolerance, which did not need 
therapy.  Based upon these records, the RO denied the claim 
in a March 1982 decision on the basis that "reactive 
hypoglycemia is a symptom and is shown to be resolved and is 
not a ratable entity in the absence of a diagnosis of an 
underlying cause."  The veteran did not file a notice of 
disagreement as to this determination and it thus became 
final one year after he was notified of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The veteran contacted the VA in August 1982, requesting an 
increased rating for his service-connected headaches.  He did 
not, however, mention diabetes or any diabetes-related issues 
in connection with this claim.  

The veteran next contacted the VA in July 2001, indicating 
that his diabetes had worsened and requesting that he be 
compensated for his service-connected diabetes.  This 
correspondence is the claim upon which the current effective 
date has been based.  In granting service connection, the RO 
noted that the veteran also had early diabetic retinopathy, 
construing and granting a claim for secondary service 
connection for diabetic retinopathy, as well.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511; 38 C.F.R. §§ 3.1(p), 3.400(b)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  Upon review of the above-
summarized evidence, however, the Board is unable to identify 
any communication which could be interpreted as an informal 
claim for service connection for diabetes.  

Because the veteran's March 1981 claim for service connection 
was actually adjudicated, retrospectively viewing it as an 
informal claim is precluded.  By definition, an informal 
claim is an outstanding claim which has not yet been 
adjudicated.  The veteran's March 1981 claim, was adjudicated 
and denied by the RO; the veteran was notified of the denial, 
and provided with information pertaining to the actions 
required if he wished to appeal.  Because he did not appeal, 
the claim became final, and may not now be revisited, absent 
a showing of clear and unmistakable error in the March 1982 
denial.  No such showing has been alleged here.  

The veteran did not correspond with the VA about diabetes 
again until the July 2001 formal claim was received.  There 
is thus nothing which could be construed as a claim 
pertaining to diabetes in between the finally-denied March 
1981 claim and the July 2001 claim.

As set forth above, the date of entitlement to an award of 
service connection is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  A successful claim for service connection 
requires a showing of a current disability, and a 
demonstrated nexus between that disability and service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, 
the veteran did not have a diagnosis of diabetes until many 
years after the March 1982 denial.  Although the diagnosis of 
diabetes was apparently well-established by the time he filed 
the successful July 2001 claim, the effective date of the 
award cannot be earlier than the date of receipt of the 
claim, as provided by the governing law and regulation.  
Thus, the Board holds that the date the veteran's claim for 
service connection for diabetes was received is the earliest 
effective date provided under law.  

As an earlier effective date for the grant of service 
connection for diabetes is denied, an earlier effective date 
for the dependent benefit of secondary service connection for 
diabetic retinopathy must also be denied.  The preponderance 
of the evidence is against the veteran's claim for earlier 
effective dates and the appeal must be denied.


ORDER

An effective date earlier than July 26, 2001, for the grants 
of service connection for diabetes and diabetic retinopathy 
is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


